Citation Nr: 1428440	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a disability of the lumbar spine, to include lumbar scoliosis and lumbar degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that in relevant part denied service connection for lumbar spondylosis and lumbar degenerative disc disease  (claimed as a back condition).


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine was not manifested during service or for many years after discharge from service.

2.  Competent and uncontroverted medical opinion of record shows the Veteran's current disability of the lumbar spine is not related to his period of active service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran by letter in November 2009, and he had ample opportunity to respond prior to issuance of the March 2010 rating decision on appeal.

At any rate, the Veteran has not asserted prejudice in regard to any error in the timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) are of record, as are the Veteran's Social Security Administration (SSA) disability file and treatment records from those VA and non-VA medical providers identified by the Veteran as potentially having relevant treatment records.  The Veteran has also been afforded appropriate VA examination in regard to his claim for service connection.  The Veteran was advised of his right to a hearing before the RO's Hearing Officer or before the Board, but he has not requested such a hearing.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.


Legal Principles

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) show the Veteran presented to the Air Force Hospital on March 5, 1975, complaining of sudden-onset low back pain.  The clinical impression was muscle strain, and the Veteran was placed on a temporary L-3 profile for low back pain.  He was treated with physical therapy and with heating pads and discharged from physical therapy on March 19, having reported considerable relief of his back pain; he was instructed to continue using a heating pad at home.

The Veteran had a separation physical examination n March 13, 1975.  In the self-reported Report of Medical History the Veteran endorsed a "history of swollen or painful joints although he specifically denied history of recurrent back pain; the medical examiner endorsed that "swollen or painful joints" referred to lower back pain since earlier that month, which was currently being treated with good results.  The corresponding Report of Medical Examination showed the spine as clinically "normal" and the Veteran was assigned a PULHES profile of L-1. 

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

Post-service VA treatment records include a December 1990 medical certificate showing the Veteran complained of a 10-year history of intermittent back pain; the clinical impression was low back pain probably strain.  During VA history and physical (H&P) examination in June 1997 the Veteran had no musculoskeletal complaints and the examiner noted the Veteran had no significant medical history.  Thereafter, a VA X-ray of the lumbosacral spine in October 1997 showed minimal degenerative change at multiple levels.  A VA H&P examination in May 2002 is silent in regard to any subjective complaint of low back problems or any observed abnormality of the lumbar spine.  In July 2004 the Veteran complained to the VA primary care clinic (PCC) of persistent backache; subsequent VA X-ray of the thoracolumbar spine in August 2004 showed degenerative changes at multiple levels, most severe at L5-S1.  In June 2006 the Veteran presented to the VA PCC complaining of neck pain and also of recurrent back pain.  The Veteran again presented to the VA PCC on two occasions in September 2008 complaining of low back pain since the previous month, now radiating into the groin and thigh; he denied back injury.  Magnetic resonance imaging (MRI) by VA in July 2009 showed degenerative joint disease (DJD) in many joints of the middle and lower spine, most severe at the L4-5 level.  A VA mental health triage assessment in April 2010 cited history of back problems in March 2009.

Post-service treatment records from non-VA providers include a March 2009 emergency room treatment at Tuomey Healthcare System for lumbar back pain with paresthesias.  Magnetic resonance imaging (MRI) the same month showed lumbar spondylosis with disc bulging and moderate canal stenosis; an X-ray showed degenerative changes without acute bony injury.  An April 2009 treatment note by The Pain Center refers to sudden-onset lumbar pain that began the previous month.  In April 2009 the Veteran presented to Columbia Neurosurgical Associates complaining of occasional backache in the past with more severe symptoms since the previous month.  The Veteran had lumbar myelogram and computed tomography (CT) scan by Palmetto Health in May 2009 that showed disc disease at the L4-5 and L5-S1 levels.

In April 2009 the Veteran's attending non-VA physician executed a Certification of Physician or Practitioner for the Veteran's employer, endorsing that the Veteran had a current medical condition (acute low back pain with left-sided radiculopathy and abnormal MRI with bulging disc) that would require him to work a reduced schedule.  The physician stated the disorder had started in March 2009 with duration of 1-2 months.

A June 2009  decision by the Social Security Administration (SSA) granted disability benefits effective from March 2009 for disorders of the back, discogenic and degenerative (primary diagnosis) and for essential hypertension  (secondary diagnosis).  The medical records associated with the SSA decision do not suggest an etiological relationship between the Veteran's back disorder and service.

The Veteran had a VA examination of the spine in February 2010, performed by an examiner who reviewed the claims file.  The Veteran dated the onset of his back problems to service in 1972-73; he stated he saw a physician for his back after discharge from service but was uncertain as to the exact year.  The Veteran complained of current back pain on a daily basis, radiating into the right leg.  The examiner performed a clinical examination of the spine and noted observations in detail.  The examiner diagnosed lumbar spondylosis with degenerative disc disease (DDD) with imaging evidence of bilateral lumbar radiculopathy and stated an opinion that the Veteran's present back problems are not related to service.  As rationale, the examiner stated that STRs showed only a brief period of complaint of low back pain in the days prior to discharge; the Veteran did not receive orthopedic care and discharge examination was normal.  All of these events are now very remote in time. 

VA and non-VA medical treatments records since the February 2010 VA examination cited above, including treatment records located in the Veteran's electronic file in the Compensation and Pension Records Interchange (CAPRI), generally show continued treatment for complaints of low back pain but are silent in regard to the etiology of his symptoms.

Review of the evidence above shows the Veteran has been competently diagnosed with a number of lumbosacral spine pathologies to include DJD, DDD, lumbar spondylosis and lumbar canal stenosis.  Accordingly, the first element of service connection - medical evidence of a disability - is met. However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The evidence in this case demonstrates that the Veteran was treated for back pain in service, but he had a normal evaluation of the spine at the time of his discharge; accordingly, the Board cannot find that he had a chronic back disorder that was documented during service.  Further, per the VA medical certificate in December 1990, the Veteran reported his current intermittent low back pain had begun approximately 10 years before (i.e., in approximately 1980), which is years after his discharge from service.  For these reasons, the Board concludes the Veteran does not have a chronic low back disorder that began during service.

The Veteran is diagnosed with DJD, so the Board may consider whether service connection may be awarded on a presumptive basis under 38 C.F.R. § 3.309(a).  In this case, however, the earliest evidence of any degenerative condition is the VA X-ray in October 1997, more than 20 years after discharge from service, which showed "minimal" degenerative change.  The Board concludes the Veteran did not have DJD to a compensable level within the first year after discharge from service, so presumptive service connection as a chronic disease is not for consideration.

Turning to the question of whether service connection may be awarded for a back disorder that became manifested after discharge from service, the VA medical examiner in February 2010, did not relate the Veteran's disability to service.  The examiner was demonstrably informed of the factual background and he provided a fully-articulated opinion supported by reasoned analysis; the examination report is accordingly deemed to be probative under the criteria of Nieves-Rodriguez and may be relied upon by the Board.  Further, the VA examiner's opinion is not contradicted by any other competent medical evidence of record.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the extent that the Veteran offers lay evidence to show his current symptoms began in service, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds that the Veteran's suggestion that his chronic back symptoms began during service is not credible because such account is internally inconsistent with his denial of recurrent back pain during his discharge examination in March 1975 as well as his assertion to a VA medical provider in December 1990 that his current disorder had begun in approximately 1980.  Lay statements made while medical treatment was being rendered may be afforded high probative value, and statements made for the purpose of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care; see Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board affords higher credibility to the Veteran's contemporaneous report to his medical providers than to his retrospective account submitted in pursuit of compensation benefits.

By submitting a claim for compensation the Veteran has indicated his personal opinion that his chronic lumbar spine disorder is etiologically related to service.  However, the Veteran has several concurrent lumbar spine diagnoses, all of which are capable of multiple etiologies (aging, trauma, body habitus, etc.).  Accordingly, the etiology of those pathologies is a complex medical question that is not within the Veteran's competence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As shown above, the competent and uncontroverted medical opinion of record shows the Veteran's chronic lumbar spine disorder is not related to service; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Based on the evidence and analysis above, the Board finds the Veteran's claimed chronic lumbar spine disorder is not incurred in or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


